The appellees, plaintiffs below, brought separate suits against the appellant Western Coal  Mining Company for damage to their lands, the result, as alleged, of mining operations conducted by Western Coal Mining Company. The appellant, Stewart Coal Company, was made a defendant in both cases which were consolidated by the court for trial. The trial resulted in a verdict and judgment in favor of the appellees and this appeal followed.
A number of grounds for reversal are urged upon our attention, but we consider only the contention that the judgment should be reversed because of prejudicial remarks of the trial court made during the progress of the trial and agree with the appellants in this contention.
On the trial of the case it was plaintiffs' theory that in mining coal a number of feet below the surface the supports were withdrawn, resulting after a time in the cracking of the overlying strata and a subsidence of the surface, which plaintiffs contended interfered with the surface drainage of the soil and destroyed the water supply. In the case of Mrs. Annie Kranc and Mathilda Reiman damage was laid in the sum of $2,750 and in the case of Ray O. Wilson and wife in the sum of $1,800. The existence, cause, nature and extent of the damage were issues in sharp conflict. The testimony adduced on behalf of the plaintiffs tended to support their contention and fixed the damages sustained at considerable sums. During the course of the introduction of testimony *Page 428 
on behalf of defendants, in an attempt to refute that given for plaintiffs and while witness, Fred Meyers, was testifying, the court interrupted defendants' attorney, saying: "Let him go, this is an imposition on the jury. It appears to me the jury understands the facts of this case, both theories. Why take further time describing the damages to this place, you have had six witnesses, and I allowed them five on the Kranc case." Defendants' attorney saved his exceptions to the remarks of the court and indicated that there were a number of other witnesses he desired to introduce. The court then remarked: "I will let you use what you have, but it looks to me like just taking time. They are intelligent gentlemen and don't have to be told a dozen times, they can understand." Exceptions were likewise saved to this remark of the trial court.
No principle is better settled than that a judge presiding at a trial should manifest the most impartial fairness in the conduct of the case. Because of his great influence with the jury, he should refrain from impatient remarks or unnecessary comments which may tend to result prejudicially to a litigant or which might tend to influence the minds of the jury. By his words or conduct he may, on the one hand, support the character and weight of the testimony or may destroy it in the estimation of the jury. Because of his personal and official influence, uncalled for or impatient remarks, although not so intended by him, may give one of the parties an unfair advantage over the other.
The remarks indulged in by the trial court in the instant case to our minds had the effect of minimizing the value of the evidence admitted. The witness, who was testifying when the interruption was made, was testifying with relation to conditions testified to by other witnesses for defendants and was corroborative of their testimony. The court said: "This is an imposition upon the jury." This remark might well induce in the minds of the jury a belief that the testimony of defendants' witnesses was entitled to but little weight. The court's conduct would have been less likely to have worked prejudice had he refused to permit any other witnesses to *Page 429 
testify with relation to the damage than by permitting them to so testify with the remark (after having first said, "This is an imposition upon the jury,"): "I will let you use what you have, but it looks to me like just taking time. They are intelligent gentlemen and don't have to be told a dozen times — they can understand."
We are not unaware that many things occur during the trial of a case to fray and irritate the nerves of the presiding judge and that he is not immune to the natural frailties of humanity, but because of his position he must exercise the greater forbearance and patience. We have not the slightest doubt that no partiality or prejudice was intended, but it seems to us that the comments of the court in the hearing and presence of the jury tended to place counsel for the defendants at a disadvantage and disparaged the testimony of their witnesses. Illustrations of the principles we have stated are found in many cases collected in case notes 15 and 19, 103, 64 C.J., page 99, subject, "Trial."
For the error mentioned, the judgments of the court below are reversed, and the causes remanded for a new trial.
HUMPHREYS and MEHAFFY, JJ. dissent.